      CASE 0:20-cv-00252-PJS-HB Document 121 Filed 07/28/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


David Moore d/b/a Moore Family
Farms, et al.,                                      Civil No. 20-cv-0252 (PJS/HB)

                     Plaintiffs,

v.                                                    ORDER ON REPORT
                                                    AND RECOMMENDATION
C.H. Robinson Worldwide, Inc., et al.,

                     Defendants.


Terry Lusk, Jason Lusk, and Justin Lusk,            Civil No. 20-cv-0879 (PJS/HB)
individually and d/b/a JTJ Farms, et al.,

                     Plaintiffs,

v.

C.H. Robinson Worldwide, Inc., et al.,

                     Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the Special Master. No objections have been filed to the Report and

Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Special Master, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;
CASE 0:20-cv-00252-PJS-HB Document 121 Filed 07/28/20 Page 2 of 6




2.    Defendants’ Motion to Dismiss (ECF No. 103 in Moore, 20-cv-0252
      (PJS/HB)) and Defendants’ Motion to Strike and Dismiss (ECF No. 22 in
      Lusk, 20-cv-0879 (PJS/HB) are DENIED;

3.    Defendants’ Motion to Consolidate Actions (ECF No. 97 in Moore, 20-cv-
      0252 (PJS/HB) is GRANTED, pursuant to a consolidation order in the
      form of Exhibit A providing:

      a.    Except with respect to class certification and related class matters in
            Lusk, Lusk and Moore are hereby consolidated for all pretrial
            purposes, including: pre-trial conferences and orders; scheduling and
            scheduling orders; pleading amendments; party joinders; meeting
            and conferring; discovery responses, disputes and rulings; pretrial
            sanctions; pretrial dispositive motions and rulings; and all other pre-
            trial matters, except as otherwise ordered by the above Court;

      b.    So long as Plaintiffs in Lusk and in Moore are represented by one or
            more common counsel in both cases (i) at the time of a discovery
            answer or response, (ii) at the time of production of documents or
            (iii) at the time of deposition testimony, all such discovery answers
            and responses, documents and deposition testimony in these
            consolidated cases may be used, as relevant and as otherwise
            provided by the Federal Rules of Evidence and/or the Federal Rules
            of Civil Procedure, by the parties in either case for any purpose.
            Notwithstanding the provisions of this paragraph b, such use is fully
            subject to other in limine or trial restrictions or determinations made
            de novo by the above Court;

      c.    So long as Plaintiffs in Lusk and Moore are represented by one or
            more common counsel in both cases at the time of any fully
            submitted dispositive motions, the resulting ruling shall be, as
            applicable, the law of the case and binding on the parties of both
            Lusk and Moore. Notwithstanding the provisions of this paragraph
            c, such provisions are fully subject to other limitations or
            determinations made de novo by the above Court;

      d.    This Consolidation Order does not consolidate Lusk and Moore for
            purposes of trial, for in limine pre-trial proceedings or for trial
            rulings, but this Order is without prejudice to any party, after the
            finality of any class certification process in Lusk, moving for such
            consolidation, which motion shall be determined de novo by the
            above Court;




                                    2
     CASE 0:20-cv-00252-PJS-HB Document 121 Filed 07/28/20 Page 3 of 6




            e.     Lusk and Moore are not hereby merged into one case, and except as
                   provided here or by further order of the above Court, each of Lusk
                   and Moore shall retain their individual case identities, with the
                   parties in each cases retaining all such parties’ separate rights
                   including settlement conferences and positions, class issues, client
                   privileges, procedural and substantive rights in the prosecution or
                   defense of the claims in each such case, and in each such case all
                   their separate trial, post-trial and appellate related rights provided by
                   law, by applicable Rules of Civil Procedure and related law, by
                   applicable Rules of Appellate Procedure and related law, and by
                   applicable Rules of Evidence and related law.

            f.     Until the above Court orders otherwise, all motions, submissions and
                   other documents to be filed with the Court shall have a caption
                   stating both the caption and case number of each of Moore
                   (appearing first) and Lusk (appearing next) as shown above, and
                   shall be filed in the dockets of both cases.




Dated: July 28, 2020
                                         PATRICK J. SCHILTZ
                                         United States District Judge




                                            3
      CASE 0:20-cv-00252-PJS-HB Document 121 Filed 07/28/20 Page 4 of 6




                                      EXHIBIT A

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



David Moore d/b/a Moore Family
Farms, et al.,                                        Civil No. 20-cv-0252 (PJS/HB)

                    Plaintiffs,

v.                                                  ORDER ON CONSOLIDATION

C.H. Robinson Worldwide, Inc., et al.,

                    Defendants.


Terry Lusk, Jason Lusk, and Justin Lusk,              Civil No. 20-cv-0879 (PJS/HB)
individually and d/b/a JTJ Farms, et al.,

                    Plaintiffs,

v.

C.H. Robinson Worldwide, Inc., et al.,

                    Defendants.



       On the Report and Recommendation of this Court’s Rule 53 Master dated July 9,

 2020, the above cases Terry Lusk, et al. v. C.H. Robinson Worldwide, Inc. et al.

 (“Lusk”), and David Moore et al v. C.H. Robinson Worldwide, Inc. et al. (“Moore”)

 (ECF No. 119 in Moore, 20-cv- 0252, No. 38 in Lusk, 20-cv-0879), are hereby

 CONSOLIDATED as follows:
CASE 0:20-cv-00252-PJS-HB Document 121 Filed 07/28/20 Page 5 of 6




1.    Except with respect to class certification and related class matters in
      Lusk, Lusk and Moore are hereby consolidated for all pretrial
      purposes, including: pre-trial conferences and orders; scheduling and
      scheduling orders; pleading amendments; party joinders; meeting and
      conferring; discovery responses, disputes and rulings; pretrial
      sanctions; pretrial dispositive motions and rulings; and all other pre-
      trial matters, except as otherwise ordered by the undersigned;

2.    So long as Plaintiffs in Lusk and in Moore are represented by one or
      more common counsel in both cases (i) at the time of a discovery
      answer or response, (ii) at the time of production of documents or (iii)
      at the time of deposition testimony, all such discovery answers and
      responses, documents and deposition testimony in these consolidated
      cases may be used, as relevant and as otherwise provided by the
      Federal Rules of Evidence and Federal Rules of Civil Procedure, by the
      parties in either case for any purpose. Notwithstanding the provisions
      of this paragraph 2, such provisions are fully subject to other in limine
      or trial restrictions or determinations made de novo by the undersigned;

3.    So long as Plaintiffs in Lusk and Moore are represented by one or more
      common counsel in both cases at the time of any fully submitted
      dispositive motions, the resulting ruling shall be, as applicable, the law
      of the case and binding on the parties of both Lusk and Moore.
      Notwithstanding the provisions of this paragraph 3, such provisions are
      fully subject to other limitations or determinations made de novo by the
      undersigned;

4.    This Consolidation Order does not consolidate Lusk and Moore for
      purposes of trial, for in limine pre-trial proceedings or for trial
      rulings, but this Order is without prejudice to any party, after the
      finality of any class certification process in Lusk, moving for such
      consolidation, which motion shall be determined de novo by the
      undersigned;

5.    Lusk and Moore are not hereby merged into one case, and except
      as provided here or by further order of the undersigned, each of Lusk
      and Moore shall retain their individual case identities, with the
      parties in each cases retaining all such parties’ separate rights
      including settlement conferences and positions, class issues, client
      privileges, procedural and substantive rights in the prosecution or
      defense of the claims in each such case, and in each such case all
      their separate trial, post-trial and appellate related rights provided by
      law, by applicable Rules of Civil Procedure and related law, by



                                     2
     CASE 0:20-cv-00252-PJS-HB Document 121 Filed 07/28/20 Page 6 of 6




              applicable Rules of Appellate Procedure and related law, and by
              applicable Rules of Evidence and related law.

         6.   Until the undersigned orders otherwise, all motions, submissions and
              other documents to be filed with the Court shall have a caption stating
              both the caption and case number of each of Moore (appearing first)
              and Lusk (appearing next) as shown above, and shall be filed in the
              dockets of both cases.




Dated:
                                          PATRICK J. SCHILTZ
                                          United States District Court Judge




                                            3
